RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                              File Name: 08a0400p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                             X
                                        Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                              -
                                                              -
                                                              -
                                                                  No. 06-2079
               v.
                                                              ,
                                                               >
 FELIX WALLS,                                                 -
                                     Defendant-Appellant. -
                                                             N
                              Appeal from the United States District Court
                             for the Eastern District of Michigan at Detroit.
                            No. 92-80236—Robert H. Cleland, District Judge.
                                          Argued: October 23, 2008
                                 Decided and Filed: November 13, 2008
              Before: MOORE and WHITE, Circuit Judges; VINSON, District Judge.*
                                              _________________
                                                   COUNSEL
ARGUED: Kevin M. Schad, SCHAD & SCHAD, Lebanon, Ohio, for Appellant. Michael C.
Leibson, ASSISTANT UNITED STATES ATTORNEY, Detroit, Michigan, for Appellee.
ON BRIEF: Kevin M. Schad, SCHAD & SCHAD, Lebanon, Ohio, for Appellant. Michael C.
Leibson, ASSISTANT UNITED STATES ATTORNEY, Detroit, Michigan, for Appellee.
                                              _________________
                                                  OPINION
                                              _________________
        KAREN NELSON MOORE, Circuit Judge. Defendant-Appellant Felix Walls (“Walls”)
appeals his life sentence resulting from convictions for one count of conspiracy to possess with
intent to distribute and to distribute five kilograms or more of cocaine in violation of 21 U.S.C.
§ 846 and one count of conspiracy to launder money in violation of 18 U.S.C. § 371. Walls, through
his attorney, makes five arguments: (1) the district court erred when it imposed an enhancement
under U. S. SENTENCING GUIDELINES MANUAL (“U.S.S.G.”) § 3B1.1 (2005), because the district
judge did not find that Walls controlled the actions of others; (2) the life sentence imposed is
substantively unreasonable in light of the 360-month sentence imposed after Walls’s first trial,
Walls’s age, the age of the offenses, the lack of need for further training, and the fact that like
convictions have not resulted in life sentences; (3) the district court erred in determining that certain

         *
          The Honorable C. Roger Vinson, United States District Judge for the Northern District of Florida, sitting by
designation.


                                                          1
No. 06-2079           United States v. Walls                                                      Page 2


sentencing decisions were “the law of the case”; (4) the district court failed to make a proportionality
review before imposing a life sentence; and (5) Walls’s convictions are void because Title 21 was
never published in the Federal Register, as required by 44 U.S.C. § 1505. Walls also filed a pro se
brief arguing that the district court could not legally sentence him for either conviction because: (1)
both convictions are barred by the statute of limitations; and (2) the district judge prejudicially
instructed the jury that it had to find Walls guilty.
       For the reasons discussed below, we AFFIRM Walls’s convictions and sentence.
                                  I. FACTS AND PROCEDURE
      This is Walls’s fourth appearance before this court. A previous panel accurately detailed
much of Walls’s factual and procedural history. That account is reprinted below:
              [S]tarting in 1985, the appellant Felix Walls and a partner established and
       operated, for eight or nine years, a large-scale drug distribution network. The
       operation primarily transported drugs between California and Detroit, Michigan.
       Walls and his partner recruited others to work for the operation. According to the
       evidence, this conspiracy involved large amounts of cocaine, and on several
       occasions members of the conspiracy carried more than $1 million in cash.
               Four successive, almost identical indictments were returned against Walls,
       and he was twice convicted. The initial indictment was returned in January 1993 and
       charged Walls and others with conspiracy to possess with intent to distribute and to
       distribute cocaine, in violation of 21 U.S.C. § 846, and conspiracy to launder money,
       in violation of 18 U.S.C. § 371. The indictment alleged that the conspiracies were
       “continuing to the date of this indictment.” When Walls was arrested in late 1994,
       the cases against his co-defendants had been concluded; an identical superseding
       indictment was returned that eliminated those defendants and added others.
               A jury convicted Walls under the two conspiracy counts. [Walls’s properly
       calculated guidelines range was 360-months-to-life imprisonment.] He was
       sentenced to concurrent terms of 360 months on the drug count and 60 months on the
       money laundering count. This court reversed his convictions and remanded his case
       for a new trial “[b]ecause Walls was prevented from calling a witness necessary to
       his defense, and because the trial court failed to adequately ascertain whether a juror
       had been tainted by the receipt of extraneous information, both in violation of the
       Sixth Amendment[.]” United States v. Walls, 162 F.3d 1162 (table), 1998 WL
552907 (6th Cir.1998) (unpublished opinion).
               Prior to the remand, this Court had held in United States v. Ovalle, 136 F.3d
1092 (6th Cir.1998), that the selection process used to select the grand juries that had
       returned the initial indictments against Walls was unconstitutional. A second
       superseding indictment of Walls was returned in December 1998, which was nearly
       identical to the previous indictment. The indictment erroneously included a count
       on which Walls had been acquitted in the prior trial, and contained minor changes
       not relevant to Walls’s case.
               On May 11, 1999, a “Third Superseding Indictment” was returned. It
       eliminated the count on which Walls had been acquitted. It also added the allegation
       that the drug conspiracy involved “5 kilograms or more of a mixture or substance
       containing a detectable amount of cocaine[.]” The previous indictment had referred
       to “controlled substances, to wit: cocaine, a Schedule II controlled substance”
No. 06-2079             United States v. Walls                                                         Page 3


        without specifying an amount. In all other respects, the Third Superseding
        Indictment was identical to the previous one.
               Walls moved unsuccessfully to dismiss this indictment under the Double
        Jeopardy Clause. In an interlocutory appeal, this Court held in an unpublished
        opinion that “[t]here simply is no double jeopardy bar to a retrial of Walls on the
        conspiracy charges set forth in the third superseding indictment.” Walls v.
        Hemingway, 27 Fed. Appx. 553, 2001 WL 1609895 (6th Cir. 2001) (unpublished
        opinion).
                A jury once again convicted Walls on the two conspiracy counts. The jury
        found that “the quantity of cocaine involved in the overall scope of the conspiracy
        was: at least 5 kilograms, as alleged in the indictment[.]” In early 2003, the district
        court, applying the United States Sentencing Guidelines then in effect, sentenced
        Walls to concurrent terms of life imprisonment (drug conspiracy) and 60 months
        (money laundering conspiracy). The district court found, as the probation officer’s
        report had recommended, that the conspiracy involved 1,200 kilograms of cocaine.
United States v. Walls, 148 F. App’x 286, 287-89 (6th Cir. 2005) (unpublished opinion) (first and
second alterations added) (hereafter referred to as “Walls III”).
        Walls appealed both his conspiracy to distribute cocaine conviction and his 2003 life
sentence to this court. Id. at 287. The Walls III panel upheld the convictions, rejecting Walls’s
claim that the second trial subjected him to double jeopardy, a conclusion which it held to be prior
law of the case, and his claim that his conviction was barred by the statute of limitations. Id. at 289-
90. The panel specifically held that “the Third Superseding Indictment[, under which Walls was
convicted in his retrial,] did not broaden the original charges, and that therefore the indictment
relates back to the original indictment date and does not violate the Statute of Limitations.” Id. at
289. The panel also rejected “various other arguments” that Walls made, some of which were in a
pro se brief. Id. at 290. However, the panel did remand for resentencing in light of United States
v. Booker, 543 U.S. 220 (2005). Walls III, 148 F. App’x at 291.
        Walls was 64 years old at the time of resentencing and faced a statutory maximum sentence
of life imprisonment for the conspiracy to distribute cocaine conviction and five years for the
conspiracy to commit money laundering conviction. The Presentence Investigation Report (“PSR”),
calculated a total offense level of 44, assigning Walls four points for being an “organizer and leader
in a criminal activity that involved five or more participa[nts, p]ursuant to § 3B1.1(a).” Joint
Appendix (“J.A.”) at 401 (PSR at 10). The highest offense level contemplated by the guidelines is
43, which has a guidelines range of life imprisonment regardless of the criminal history level
assigned to the defendant. U.S.S.G. § 5A.
        Walls was resentenced on August 1, 2006 by the same district judge who previously had
sentenced Walls to life imprisonment. At the sentencing hearing, Walls made several objections,
including an objection to the determination in the PSR that Walls was “an organizer and leader of
the criminal activity.” J.A. at 239 (Resent. Hr’g Tr. 8/1/06 at 9). The district judge overruled the
objection, stating that the court of appeals had determined this issue 1in Walls III, making it “law of
the case” and that, as he explained in the original sentencing hearing, there was extensive evidence


        1
           At the 2003 sentencing hearing, the district judge determined that the § 3B1.1(a) enhancement was
appropriate, making the following findings:
         [T]he evidence here establishes by substantially more than a preponderance that the conspiracy
         involved here in which the defendant has been convicted involved far more than five people.
                 As I generally recollect, probably close to a dozen, counting suppliers more than that. Brant,
No. 06-2079               United States v. Walls                                                                    Page 4


to support a finding, by “more than a preponderance” of the evidence, that Walls was the organizer
of the conspiracy. J.A. at 240 (Resent. Hr’g Tr. 8/1/06 at 10).
         The district judge acknowledged that “the proper approach [to sentencing post-Booker] is
to first consider the correctly calculated guideline range[,] . . .[then] to take fully into account and
to resolve objections and make whatever factual findings may be needed by a preponderance of the
evidence upon which to base the sentencing enhancements or diminutions as provided in the
guidelines.” J.A. at 270-71 (Resent. Hr’g Tr. 8/1/06 at 40-41). Further, the judge stressed that he
should “decide whether there is any basis upon which to depart within . . . the guideline regime. If
there is a basis, it should be announced . . . .” J.A. at 271 (Resent. Hr’g Tr. 8/1/06 at 41). The
district judge then stated that he should “fully consider[]” the factors listed in 18 U.S.C. § 3553(a)
and “evaluate[ the] possible reasons to vary if no departure is appropriate,” keeping in mind that “the
goal through all of this is to arrive at a sentence that is sufficient but not greater than necessary.”
Id.
        The district judge then proceeded to apply the above-outlined framework. He explained that
the correctly calculated guidelines range was life imprisonment and that there were “no rationales
or theories within the [U.S.S.G.] that would impel a reasonable court to consider departing
downward . . . .” J.A. at 272-73 (Resent. Hr’g Tr. 8/1/06 at 42-43). The district judge then
considered several § 3553(a) factors—“the need to reflect the seriousness of the offense, to promote
respect for the law, to provide just punishment, to afford . . . deterrence, [to] protect the public,
[and] to provide vocational training”—and found that they “encouraged . . . a greater [rather] than
a lesser sentence” and that they did not “provide any basis for any adjustment to the sentence in the
downward variance from a life sentence that was originally imposed.” J.A. at 273-74 (Resent. Hr’g
Tr. 8/1/06 at 43-44). The judge also added:
         [I]t strikes me that very likely just about everything that’s been presented in potential
         mitigation of the sentence here or in the form of objections to the sentencing
         calculations that have been made are probably bound by law of the case.
                 Now, I have not read the defendant’s appellate brief. I do not know what
         issues were raised particularly before the Sixth Circuit from the 2003 sentencing.
         But it seems likely to me that because these objections are regenerations of things
         that I’ve already read about and already heard argument on and already resolved,
         those things probably were raised at the Sixth Circuit as well. And the Sixth Circuit
         very offhandedly rejected the various other arguments that were raised by Mr.
         Walls. . . . So I frankly doubt that much of what we’ve already determined today is
         going to be even subject to further appeal. Or if appealed, will be certainly subject
         to attack as settled law of the case.
J.A. at 274-75 (Resent. Hr’g Tr. 8/1/06 at 44-45).
        The district judge also found that Walls has a “very lengthy, almost lifetime devotion, to the
pursuit of the criminal objectives” and a “blatant . . . disregard for societal norms for the laws of the


          Goldsby, Gray, Shipp, Robinson and Jutkowitz in addition to the defendant are example[s] of those.
          Brant, Goldsby, Gray and Jutkowitz were individuals either recruited by or instructed by the defendant
          according to their testimony, which is substantially credible, the Court[] finds with respect to their
          involvement in the ongoing cocaine and money laundering conspiracies.
                    The defendant was indeed at or near the top of the heap with respect to the organizational
          structure of this enterprise. You recruited, you directed. He organized, he claimed a substantial share
          of the profits and manipulated those profits in the way the jury found was constituting money
          laundering as well.
J.A. at 159-60 (Sent. Hr’g Tr. 2/20/03 at 31-32).
No. 06-2079           United States v. Walls                                                      Page 5


United States.” J.A. at 275 (Resent. Hr’g Tr. 8/1/06 at 45). He found that it would be “better for
society, for Mr. Walls to spend his remaining years in a secure environment in the federal institution
where he will be in large measure, if not completely, restrained from preying upon others as he has
done for just about all of his adult life when he was not imprisoned.” Id. Then, “[u]pon
consideration of the advisory range of life and finding no reason to depart and no reason to vary,”
the district judge reimposed “the same sentence as imposed before; that is, life imprisonment.” J.A.
at 275-76 (Resent. Hr’g Tr. 8/1/06 at 45-46). Walls timely appealed his sentence.
                                           II. ANALYSIS
        Through counsel, Walls argues that: (1) the district court erred when it imposed an
enhancement under U.S.S.G. § 3B1.1; (2) the life sentence imposed is substantively unreasonable;
(3) the district court misapplied the “the law of the case” doctrine; (4) the district court failed to
make a proportionality review before imposing a life sentence; and (5) Walls’s convictions are void
because Title 21 was never published in the Federal Register. Walls further argues in his pro se brief
that the district court could not legally sentence him for either conviction because: (1) both
convictions are barred by the statute of limitations; and (2) the district judge prejudicially instructed
the jury that it had to find Walls guilty. We address each argument in turn.
A. Enhancement under U.S.S.G. § 3B1.1(a)
       The standard of review we apply to a district court’s imposition of an enhancement under
§ 3B1.1(a) is “subject to some debate.” United States v. McDaniel, 398 F.3d 540, 551 n.10 (6th Cir.
2005) (internal quotation marks omitted). When reviewing § 3B1.1(a) impositions in the past, “we
reviewed the district court’s factual findings for clear error and its legal conclusions de novo.” Id.
However, in 2001, “the Supreme Court ruled in Buford v. United States that, in light of the fact-
bound nature of the legal decision, an appellate court should review deferentially, rather than de
novo, a district court’s application of U.S.S.G. § 4B1.2.” Id. (internal quotation marks omitted).
Several panels of this court have concluded that it was “unnecessary to determine whether Buford
requires us to alter the standard of review we apply in reviewing § 3B1.1 enhancements because
[each panel] would have affirmed the district court’s sentencing determination under either
standard.” Id.; United States v. Milan, 218 F. App’x 492, 496 (6th Cir. 2007) (unpublished opinion).
Like our sister panels, we conclude that Walls’s argument fails under any standard of review.
        Under § 3B1.1(a), a defendant’s offense level should be increased by four levels “[i]f the
defendant was an organizer or leader of a criminal activity that involved five or more participants
or was otherwise extensive[.]” U.S.S.G. § 3B1.1(a). When making this determination, we consider
factors including:
        the exercise of decision making authority, the nature of participation in the
        commission of the offense, the recruitment of accomplices, the claimed right to a
        larger share of the fruits of the crime, the degree of participation in planning or
        organizing the offense, the nature and scope of the illegal activity, and the degree of
        control and authority exercised over others.
McDaniel, 398 F.3d at 551 (quoting U.S.S.G. § 3B1.1 applic. n.4). Furthermore, to impose a
§ 3B1.1(a) enhancement, a court must find that the defendant “exerted control over at least one
individual within a criminal organization . . . .” United States v. Vandeberg, 201 F.3d 805, 811 (6th
Cir. 2000) (internal quotation marks omitted); see also U.S.S.G. § 3B1.1 app. n.2.
        Walls’s sole argument is that the district court failed to make the required finding that he
controlled at least one other person in the criminal organization. However, this observation is
inaccurate. Although it is true that the district judge did not specifically elaborate at the
resentencing hearing on the issue of control of others, the district judge did state that he relied on
No. 06-2079           United States v. Walls                                                    Page 6


the evidence that he “noted and . . . extensively commented upon . . . at the earlier sentencing”
hearing, when finding by “more than a preponderance” of the evidence that Walls organized the
conspiracy. J.A. at 240 (Resent. Hr’g Tr. 8/1/06 at 10). At the 2003 sentencing hearing, the district
judge specifically found that “Brant, Goldsby, Gray and Jutkowitz were individuals either recruited
by or instructed by the defendant,” that the defendant “recruited” and “directed” individuals, and that
Walls “was indeed at or near the top of the heap with respect to the organizational structure of this
enterprise.” J.A. at 160 (Sent. Hr’g Tr. 2/20/03 at 32). Although it would be preferable for the
district judge to reiterate these factual determinations fully at the resentencing hearing, we cannot
say that the district judge did not make the required factual determination that Walls controlled
others.
        Moreover, even assuming a traditional review de novo of the § 3B1.1(a) legal issues, Walls’s
argument still fails. At that 2003 sentencing hearing, the district judge found that the conspiracy
involved “close to a dozen” individuals, that Walls was “at or near the top of . . . the organizational
structure” and that Walls “claimed a substantial share of the profits and manipulated those profits.”
Id. Regardless of the exact parameters of § 3B1.1(a) review in light of Buford, it is clear that factual
findings made by the district court are reviewed for clear error. United States v. Hazelwood, 398
F.3d 792, 795 (6th Cir. 2005). With regard to the factual findings of the district judge, there is no
evidence in the record to suggest the district court committed clear error. Even under de novo
review of the law, given these findings, Walls would satisfy the requirements for imposition of a
§ 3B1.1(a) enhancement. See United States v. Moncivais, 492 F.3d 652, 660-61 (6th Cir. 2007)
(holding that a defendant who supplied another with drugs, gave another orders, and had “a large
stake in the profitability” of the drug organization is subject to a § 3B1.1(a) enhancement); see also
Milan, 218 F. App’x at 496-97 (holding that a § 3B1.1(a) enhancement is warranted where a
defendant was the “kingpin of the drug conspiracy” and “specific co-conspirators purchased crack
cocaine from or delivered crack cocaine for the defendant”); United States v. Hernandez, 227 F.3d
686, 700 (6th Cir. 2000) (holding that a § 3B1.1(a) enhancement was warranted where the defendant
“directed codefendants to make payments,” transported profits, “was involved in planning and
organizing the conspiracy,” and approved drug couriers). Therefore, we hold that the district court
did not err by imposing the leader and organizer enhancement under § 3B1.1(a).
B. Substantive Reasonableness of Sentence
        We review sentences imposed by the district court for reasonableness. United States v.
Smith, 474 F.3d 888, 892 (6th Cir. 2007) (citing United States v. Collington, 461 F.3d 805, 807 (6th
Cir. 2006)). Reasonableness review has both a procedural and a substantive component. See Gall
v. United States, --- U.S. --- , ---, 128 S. Ct. 586, 597 (2007); United States v. Thomas, 498 F.3d 336,
339 (6th Cir. 2007). “Assuming that the district court’s sentencing decision is procedurally sound,
[we] should then consider the substantive reasonableness of the sentence imposed under an
abuse-of-discretion standard.” Gall, 128 S. Ct. at 597. District courts are charged with imposing
“a sentence sufficient, but not greater than necessary” to fulfill the purposes of sentencing in
§ 3553(a)(2). United States v. Foreman, 436 F.3d 638, 644 (6th Cir. 2006) (internal quotation marks
omitted). “The fact that the appellate court might reasonably have concluded that a different
sentence was appropriate is insufficient to justify reversal of the district court.” Gall, 128 S. Ct. at
597. “A sentence is substantively unreasonable if the district court select[s] the sentence arbitrarily,
bas[es] the sentence on impermissible factors, fail[s] to consider pertinent § 3553(a) factors or
giv[es] an unreasonable amount of weight to any pertinent factor.” United States v. Caver, 470 F.3d
220, 248 (6th Cir. 2006) (internal quotation marks omitted) (alterations in original). In this circuit,
we have chosen to apply a rebuttable appellate presumption of reasonableness to a sentence that falls
within a properly calculated guidelines range. United States v. Vonner, 516 F.3d 382, 389 (6th Cir.
2008) (en banc) (acknowledging that Rita v. United States, 551 U.S. ---, 127 S. Ct. 2456, 2462, 2467
(2007), gives courts of appeals the option of applying a rebuttable presumption to within-guidelines
sentences).
No. 06-2079               United States v. Walls                                                                  Page 7


        Walls makes no arguments that his sentence is procedurally unreasonable; thus we need only
review the sentence for substantive reasonableness. Other than the objection to the § 3B1.1(a)
enhancement explained and rejected above, Walls does not contend that the guidelines range
calculated and applied to his sentence is incorrect, nor is there any evidence in the record to that
effect. Because the guidelines range was correctly calculated and the district judge sentenced Walls
within that range, we will accord a rebuttable presumption of reasonableness to Walls’s sentence.
Vonner, 516 F.3d at 644.
       Walls does not successfully rebut this presumption. Walls argues that his sentence is
substantively unreasonable because the district court should have considered: (1) the 360-month
sentence Walls received after his first trial; (2) Walls’s age; (3) the age of the offenses; (4) the lack
of need for continued education; (5) the amount of time Walls had served; and (6) the sentences
given to other members of the conspiracy. Walls’s arguments are unpersuasive.
        First, Walls’s sentence after his first trial is irrelevant to his sentence after the second trial
because, as the district judge explained, the guidelines range calculated after Walls’s first trial was
lower than the guidelines range calculated after the subsequent trial. J.A. at 253-54 (Resent. Hr’g
Tr. 8/1/06 at 23-24). After Walls’s second trial, the district court awarded a two-level enhancement
for obstruction of justice that Walls did not receive after his first trial. Id. This elevated Walls’s
guidelines range to life imprisonment, an increase from the 360-months-to-life          guidelines range
applicable after the first trial. J.A. at 254 (Resent. Hr’g Tr. 8/1/06 at 24).2
       Second, Walls never asked the district judge to consider specifically his age or the age of the
offenses as mitigating factors during sentencing. Walls’s brief on appeal does not point to any
record of his having raised these particular issues in the district court, nor could we find any such
record. Thus, it was not an abuse of discretion for the district judge not to consider these factors.
       Third, the district judge explicitly stated that he was considering “the need . . . to provide
vocational training[,] which [Walls’s] attorney says he doesn’t need . . . .” J.A. at 273-74 (Resent.
Hr’g Tr. 8/1/06 at 43-44). Walls’s assertion that the district judge did not consider that Walls did
not need further education is therefore false.
       Fourth, though the district judge did not explicitly state that he considered the amount of time
Walls had already served or the sentences given to other members of the conspiracy, Walls does not
explain why such failures constitute an abuse of discretion.     Walls does not assert that the district
judge was required by § 3553(a) to review these factors,3 nor does he cite any caselaw that would
support such an assertion. Walls claims only that these factors show that “a term of less than life
is more than sufficient to meet the [§] 3553(a) criteria.” Walls Br. at 9. This argument lacks merit.
        The district judge reviewed the pertinent § 3553(a) factors—“the need to reflect the
seriousness of the offense, to promote respect for the law, to provide just punishment, to afford . . .
deterrence, [to] protect the public, [and] to provide vocational training”—and concluded that those
factors supported a greater sentence, not a lesser one. J.A. at 273-74 (Resent. Hr’g Tr. 8/1/06 at 43-

         2
            The transcript shows that the district judged referred to Walls’s offense level after his second trial as “34”;
this is a misstatement. Walls was calculated as having an offense level of 44, which produces a guidelines range of life
imprisonment. U.S.S.G. § 5A. It appears that the district judge simply misspoke.
         3
            Although § 3553(a) does require a district judge to consider “the need to avoid unwarranted sentence
disparities among defendants with similar records who have been found guilty of similar conduct,” § 3553(a)(6), this
court has held that this requires only a national comparison, not a comparison of codefendants in the same case. United
States v. Conatser, 514 F.3d 508, 521 (6th Cir. 2008). District judges are permitted, but not required, under binding
Sixth Circuit precedent, to consider sentence disparities with respect to codefendants. United States v. Simmons, 501
F.3d 620, 623-24 (6th Cir. 2007).
No. 06-2079           United States v. Walls                                                     Page 8


44). The district judge also explained that a life sentence was appropriate given Walls’s lengthy
criminal career and “blatant . . . disregard for societal norms.” J.A. at 275 (Resent. Hr’g Tr. 8/1/06
at 45). Given this thorough explanation, it cannot be said that “the district court select[ed] the
sentence arbitrarily, bas[ed] the sentence on impermissible factors, fail[ed] to consider pertinent
§ 3553(a) factors or g[ave] an unreasonable amount of weight to any pertinent factor.” Caver, 470
F.3d at 248. Furthermore, the factors Walls refers to do not outweigh the reasoning provided by the
district court, and thus Walls fails to meet his burden to rebut the presumption of reasonableness.
Therefore, we hold that the district court did not abuse its discretion in sentencing Walls to life
imprisonment.
C. Law of the Case Doctrine
         Walls argues that “the district court was under a misapprehension that the Guidelines issues
were resolved by this Court in the previous appeal, and therefore, were bound by law of the case.”
Walls Br. at 11. Walls points to the district judge’s statement that he “frankly doubt[ed] that much
of what [the court] determined today is going to be . . . subject to further appeal. Or if appealed, will
certainly [be] subject to attack as settled law of the case.” J.A. at 275 (Resent. Hr’g Tr. 8/1/06 at
45). Walls contends that this court’s remand for resentencing was a general remand and thus the
district court was not bound by the law of the case in regard to any sentencing issues.
         Walls is correct that, when the Walls III panel remanded this case for resentencing, the
remand was general and thus the district court had the “authority to address all matters as long as
[it] remain[ed] consistent with the remand.” United States v. Tocco, 306 F.3d 279, 294 (6th Cir.
2002) (internal quotation marks omitted). However, Walls does not specify what issues were left
unresolved by the district judge. This is likely because there were no unresolved issues. The district
judge stated that “much of what [the court] determined today” may not be subject to appeal. Id.
(emphasis added). This statement implicitly asserts that the district court did in fact determine
things that day, during the resentencing hearing. Review of the transcript shows that the district
judge did evaluate and determine every issued raised by Walls at the resentencing hearing; the
district judge answered all of Walls’s objections, explained the necessary steps a district court must
follow in sentencing after Booker, followed all of those steps, and explained why he was imposing
a life sentence. Walls’s argument is not supported by the record. We therefore conclude that this
argument is meritless.
D. Proportionality Review
        “[T]he Eighth Amendment ‘does not require strict proportionality between crime and
sentence. Rather, it forbids only extreme sentences that are grossly disproportionate to the crime.’”
United States v. Layne, 324 F.3d 464, 473 (6th Cir. 2003) (quoting Harmelin v. Michigan, 510 U.S.
957, 1001 (1991) (Kennedy, J., joined by O’Connor, J., and Souter, J., concurring)) (second set of
internal quotation marks omitted). Further, the Constitution does not require comparative
proportionality. Layne, 324 F.3d at 474. A mandatory life sentence for a drug violation does not,
per se, offend the Eighth Amendment. See Harmelin, 510 U.S. at 1005 (Kennedy, J., joined by
O’Connor, J., and Souter, J., concurring) (stating that mandatory a life sentence for possession of
672 grams of cocaine “does not give rise to an inference of gross disproportionality”).
        Walls does not directly argue that his sentence is disproportionate and in violation of the
Eighth Amendment. Rather, Walls asks this court to “require a proportionality review by district
courts in cases . . . [where] a life sentence is not required.” Walls Br. at 17. He asserts that his case
should be remanded because the district court failed to make such a review. Walls concedes that
this argument is subject to plain-error review. Id. at 16. Regardless of the level of review, however,
Walls’s argument is unpersuasive.
No. 06-2079           United States v. Walls                                                  Page 9


       Walls cites a Fourth Circuit case, United States v. Kratsas, 45 F.3d 63 (4th Cir. 1995), for
the proposition that a proportionality review should be required before a court can impose a life
sentence. Kratsas, 45 F.3d at 67. The Kratsas Court applied a three-part test when conducting such
a review, which looked to “(1) the gravity of the offense and the harshness of the penalty, (2) the
sentences imposed on other criminals in the same jurisdiction, and (3) the sentences imposed for
commission of the same crime in other jurisdictions.” Id. at 66 (citing Solem v. Helm, 463 U.S. 277,
292 (1983)).
         Kratsas is not relevant in light of recent sentencing developments. Kratsas was decided
before the sentencing guidelines became advisory in 2005 as a result of the Supreme Court’s
decision in United States v. Booker, 543 U.S. 220 (2005). Under the new advisory regime, the
district court is required to review the factors listed in § 3553(a) before imposing any sentence.
Gall, 128 S. Ct. at 596; Caver, 470 F.3d at 248. These factors include a review of “the nature and
circumstances of the offense,” “the need for the sentence imposed to reflect the seriousness of the
offense,” and “the need to avoid unwarranted sentence disparities among defendants with similar
records who have been found guilty of similar conduct.” 18 U.S.C. § 3553(a). Thus, in every case
post-Booker, district courts consider the exact factors that the Kratsas court considered in its
proportionality review. These are also the same factors that Walls argues this court should require
district courts to review before imposing a life sentence. Although it is both appropriate and
necessary after Booker for district courts to review the proportionality of a sentence, the type of
separate analysis Walls asks for would be redundant. Therefore, we hold that a district court is not
required to conduct a separate proportionality review before imposing a life sentence.
E. Void Convictions
       Walls argues that his convictions are void because Title 21 was not published in the Federal
Register as required by 44 U.S.C. § 1505(a). Walls Br. at 18. Section 1505(a) states:
       (a) Proclamations and Executive Orders; documents having general applicability
           and legal effect; documents required to be published by Congress. There shall
           be published in the Federal Register—
            (1)   Presidential proclamations and Executive orders, except those not having
                  general applicability and legal effect or effective only against Federal
                  agencies or persons in their capacity as officers, agents, or employees
                  thereof;
            (2)   documents or classes of documents that the President may determine from
                  time to time have general applicability and legal effect; and
            (3)   documents or classes of documents that may be required so to be
                  published by Act of Congress.
            For the purposes of this chapter every document or order which prescribes a
            penalty has general applicability and legal effect.
44 U.S.C. § 1505(a) (emphasis added). If a document is required to be published in the Federal
Register, it is “not valid as against a person who has not had actual knowledge of it until the
duplicate originals or certified copies of the document have been filed with the Office of the Federal
Register and a copy made available for public inspection as provided by section 1503 of this title.”
44 U.S.C. § 1507.
        Walls contends “that Title 21 is ‘a document or order which prescribes a penalty,’” Walls
Br. at 19, and thus Title 21 was required to be published in the Federal Register to be valid. Because
No. 06-2079           United States v. Walls                                                   Page 10


it was not so published, Walls asserts, Walls could not be prosecuted under Title 21. This argument
has no merit.
        The plain language of the statute refers only to “Presidential proclamations and Executive
orders” of general applicability, “documents or classes of documents that the President may
determine . . . have general applicability and legal effect,” and “documents or classes of documents
that may be required so to be published by Act of Congress.” § 1505(a). Title 21 does not fall into
any of these categories. The language Walls emphasizes, “every document or order which
prescribes a penalty,” simply modifies the previously outlined categories; it does not itself create
a new category of documents subjection to the statute. Thus, a basic criminal statute passed by
Congress, such as Title 21, is not covered by 44 U.S.C. § 1505(a). See United States v. Schiefen,
139 F.3d 638, 639 (8th Cir. 1998) (holding that “the Federal Register notice requirements do not
apply to federal criminal statutes”) (citing 44 U.S.C. § 1505(a) and 5 U.S.C. §§ 551 (1)(A)
(excluding Congress from the definition of agency) and 552 (stating what materials agencies must
publish)). Therefore, we hold that 44 U.S.C. § 1505(a) does not apply to criminal statutes passed
by Congress. Walls’s convictions are not void on this ground.
F. Statute of Limitations
        Walls, in his pro se brief, argues that both of his convictions are barred by the statute of
limitations. Exactly why Walls believes these convictions are barred is unclear; however, we do not
need to review this issue. The Walls III panel held that “the Third Superseding Indictment[, under
which Walls was convicted,] relates back to the original indictment date and does not violate the
Statute of Limitations.” Walls III, 148 F. App’x at 289. This holding is the law of the case and
cannot now be appealed to this court. Arizona v. California, 460 U.S. 605, 618 (1983) (holding that
the law of the case doctrine “posits that when a court decides upon a rule of law, that decision should
continue to govern the same issues in subsequent stages in the same case”). Therefore, we conclude
that, pursuant to the holding in Walls III, Walls’s convictions are not barred by the statute of
limitations.
G. Improper Jury Instruction
        Walls, in his pro se brief, also asserts that the district judge improperly instructed the jury
to “disregard the defendant’s closing argument, (sic) in part, and just find him guilty.” Walls pro
se Br. at 9. He claims that the trial transcript has been “sanitized/excised of all reference” to the
statement. Id. at 10. His only evidence to support this claim is the affidavit of Lester Harbin, a man
who claims he witnessed the district judge’s prejudicial statements. However, this affidavit is not
signed by Harbin. Thus, it cannot be considered. Furthermore, we have reviewed the relevant
transcript and cannot find the alleged statement. Therefore, we conclude that there is no evidence
to support this claim.
                                        III. CONCLUSION
        Because: (1) the district court did not err when it imposed an enhancement under U.S.S.G.
§ 3B1.1(a); (2) Walls’s sentence is not substantively unreasonable; (3) the district court did not leave
sentencing issues unresolved; (4) a separate proportionality review is not required before a district
court imposes a life sentence; (5) Walls’s convictions are not void because 44 U.S.C. § 1505(a) does
not apply to Title 21; (6) Walls’s convictions are not barred by the statute of limitations; and
(7) there is no evidence to support Walls’s allegation that the district judge prejudicially instructed
the jury that it had to find Walls guilty, we AFFIRM Walls’s convictions and sentence.